Citation Nr: 0917112	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  06-15 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to an increased rating in excess of 30 percent 
for Crohn's disease, including ulcerative colitis and 
sclerosing cholangitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1990 to April 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating decision of the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
Veteran's increased rating claim for his service-connected 
Crohn's disease with sclerosing cholangitis.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that his service-connected Crohn's 
disease has worsened and that this decline warrants a higher 
disability evaluation.  

The Veteran was originally granted service connection for 
Crohn's disease in a rating decision dated in December 1992.  
The RO evaluated the Veteran's disability as 30 percent 
disabling, effective April 10, 1992.  As the Veteran did not 
perfect an appeal to this decision, the RO's December 1992 
rating decision is final.  

The Veteran filed the current claim for an increased rating 
in September 2003.  The RO issued the rating decision 
currently on appeal in December 2005, in which the Veteran's 
30 percent evaluation for Crohn's disease was confirmed and 
continued.  The Veteran timely perfected an appeal.

The Board has reviewed the evidence of record, and a remand 
is required for additional evidentiary development.

In his September 2003 claim, the Veteran stated that his 
condition had worsened and therefore he was seeking an 
increased rating for his Crohn's disease.  He has sought 
medical care for complaints of dizziness, weakness, nausea, 
poor appetite and constipation.  

The Veteran underwent VA examinations in October 2003 and 
November 2005.  His claims file was unavailable for review by 
either examiner.  The diagnosis from his November 2005 exam 
indicates that the Veteran is currently in remission for his 
inflammatory bowel disease.  However, in his March 2006 
notice of disagreement, the Veteran claims that he 
experiences rectal bleeding, cramping, and fatigue, all of 
which he does not believe he would experience while in 
remission.    

VA has a duty to assist Veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  The United States Court of 
Appeals for Veterans Claims (Court) has held that when a 
Veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  Olson v. Principi, 3 Vet. 
App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992)).  

Additionally, VA's General Counsel has indicated that when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate. VAOPGCPREC 11-95 
(April 7, 1995) (while the Board is not required to direct a 
new examination simply because of the passage of time, VA's 
General Counsel has indicated that a new examination is 
appropriate when the claimant asserts that the disability in 
question has undergone an increase in severity since the time 
of the last examination).   The Board observes that the 
Veteran's last VA examinations occurred in October 2003 and 
November 2005.  

Thus, the Veteran should be afforded a VA examination to 
determine the current severity of his service-connected 
Crohn's disease.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  
This VA examination shall include a review of the Veteran's 
claims file. 38 C.F.R. § 4.2; Shipwash v. Brown, 8 Vet. App. 
218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-40 
(1995) (regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the Veteran's claims folder). 

Furthermore, in an increased rating claim VA is required 
notify the claimant that, to substantiate the claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The Veteran has not been specifically notified that he should 
submit evidence of the impact of his disability on daily 
life.  This remand provides an opportunity for him to receive 
such notice.

Finally, in his April 2009 brief, the Veteran's 
representative argued that the statement from his VA-9 form 
was actually a notice of disagreement with regard to his 
pyoderma gangrenosum (skin disorder), in addition to his 
Crohn's disease, because the Veteran stated in his May 2006 
VA-9 form, that he is "living with two different kinds of 
diseases and there is no cure for either one."  

The Board finds that the statement from the Veteran in his 
May 2006 VA-9 form is not a notice of disagreement with the 
December 2005 rating decision for the pyoderma gangrenosum.  
At no point did the Veteran refer to his skin disease or 
allege that this disorder had worsened since the December 
2005 rating decision.  In his VA-9, he stated only that he 
would like the Board to "factor in the everyday living with 
the symptoms of both diseases."  He did not specifically 
identify to which diseases he is referring.  

Furthermore, on his VA-9, he indicated that he wanted "to 
appeal all of the issues listed on the statement of the case 
and any supplemental statements of the cases that [his] local 
VA office sent to [him]."  The only issue listed on the 
statement of the case was his service-connected Crohn's 
disease.   

Finally, in his February 2006 notice of disagreement, the 
Veteran stated that he disagrees with the Board's decision to 
deny his claim for compensation for ulcerative colitis with 
sclerosing cholangitis.  He continued to explain that he has 
both a liver condition and a colon condition.  At no point 
did the Veteran state that he disagreed with the RO's 
decision regarding his skin disease.  

Given that the Veteran has not appealed the issue of his 
entitlement to an increased rating for pyoderma gangrenosum, 
there is no procedural error in failing to issue a statement 
of the case on this claim and no remand on these grounds is 
required.  See Manlincon v. West, 12 Vet. App. 238 (1999); 
Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 
9 Vet. App. 124 (1996). 

Accordingly, the case is REMANDED to the AMC/RO for the 
following action:

1.	The AMC/RO shall send the Veteran a 
letter with regard to his increased 
rating claim that contains the notice 
required by Vazquez-Flores, 22 Vet. 
App. 37.  The letter should 
specifically tell him that he should 
substantiate his claim with evidence of 
the impact of Crohn's disease on work 
and daily life; the letter shall 
include the rating criteria for his 
disability.

2.	The AMC/RO should contact the Veteran 
and request that he identify the names, 
addresses and approximate dates of 
treatment for all health care 
providers, VA and private, who have 
treated the Veteran for 
gastrointestinal disability since 
January 2006, the date of the most 
recent medical evidence on file. With 
any necessary authorization from the 
Veteran, the AMC/RO should attempt to 
obtain and associate with the claims 
file any medical records identified by 
the Veteran which have not been secured 
previously.

If the AMC/RO is unsuccessful in obtaining 
any medical records identified by the 
Veteran, it should inform the Veteran and his 
representative of this and ask them to 
provide a copy of the outstanding medical 
records.

3.	The Veteran should be afforded an 
examination to determine the severity 
of his service-connected Crohn's 
disease.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.  

The examiner should obtain a detailed 
clinical history from the Veteran.  All 
pertinent pathology found on 
examination should be noted in the 
report of the evaluation.  The examiner 
should additionally provide information 
with regards to the frequency and 
infrequency of exacerbations of the 
Crohn's disease, the number of attacks 
a year and if there is malnutrition to 
what severity, whether there is liver 
abscess, and how the Veteran's health 
is during remissions.

4.	The AMC/RO must notify the Veteran that 
it is his responsibility to report for 
the above examination and to cooperate 
in the development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655.  In the 
event that the Veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable. 

5.	The RO should then readjudicate the 
claim for an increased rating for the 
Veteran's service-connected Crohn's 
disease, to include consideration of 
both the new evidence submitted since 
certification and the VA examination.   
If the benefit sought is not granted, 
the Veteran and his representative 
should be furnished a supplemental 
statement of the case and be afforded 
an opportunity to respond.  The case 
should then be returned to the Board 
for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

